     Case 2:18-cv-04996-VBF-AS Document 54 Filed 06/05/20 Page 1 of 2 Page ID #:507



 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11     CARL BENNETT,                          )     NO.    LA CV 18-04996-VBF (AS)
                                              )
12                        Plaintiff,          )     ORDER ACCEPTING FINDINGS,
                                              )
13                v.                          )     CONCLUSIONS AND RECOMMENDATIONS
                                              )
14     FELICIA PONCE, et. al.,                )     OF UNITED STATES MAGISTRATE
                                              )
15                        Defendants.         )     JUDGE
                                              )
16
17
18           Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19     Fourth Amended Complaint, all of the records herein, and the Report and
20     Recommendation      of   United   States   Magistrate       Judge,    to   which    no
21     objections were filed. Accordingly, the Court accepts the findings,
22     conclusions and     recommendations of the Magistrate Judge.
23
24           IT IS ORDERED that Judgment shall be entered dismissing this
25     action   against    Defendants    Matthews    and    Aird   with     prejudice,    and
26     dismissing the Fourth Amended Complaint against Defendants Castro and
27     Ponce without prejudice and with leave to amend, within thirty days of
28     this Order.
     Case 2:18-cv-04996-VBF-AS Document 54 Filed 06/05/20 Page 2 of 2 Page ID #:508



 1           IT IS FURTHER ORDERED that the Clerk serve copies of this Order
 2     and the Judgment herein on Plaintiff at his current address of record.
 3           LET JUDGMENT BE ENTERED ACCORDINGLY.
 4
 5     Dated: June 5, 2020
 6
 7                                                   VALERIE BAKER FAIRBANK
                                                  UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
